This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 WELLS FARGO BANK, N.A.,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36421

 5 KERRY D. ELDER and KATHERINE
 6 E. DOYLE, Husband and Wife,

 7          Defendants,

 8 and

 9 MUKHTIAR KHALSA,

10          Putative Intervenor-Appellant.

11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Valerie A. Huling, District Judge

13 Snell & Wilmer, LLP
14 Sandra A. Brown
15 Phoenix, AZ

16 McCarthy & Holthus, LLP
17 Jade D. Rotunda
18 Albuquerque, NM

19 for Appellee
 1 Mukhtiar S. Khalsa
 2 Santa Cruz, NM

 3 Pro Se Appellant

 4                           MEMORANDUM OPINION

 5 VANZI, Chief Judge.

 6   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 7 proposed summary disposition. No memorandum opposing summary affirmance has

 8 been filed and the time for doing so has expired.

 9   {2}   AFFIRMED.

10   {3}   IT IS SO ORDERED.

11                                        __________________________________
12                                        LINDA M. VANZI, Chief Judge

13 WE CONCUR:



14 _________________________________
15 M. MONICA ZAMORA, Judge



16 _________________________________
17 JULIE J. VARGAS, Judge




                                            2